Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
The RCE and Response filed on April 14/15, 2021 are acknowledged. (Note in the USPTO system (DAV) used by the Examining Corps the RCE and Response are listed as having been filed on 4/15/21. Applicant filed a CERTIFICATE OF EFS-WEB TRANSMISSION UNDER 37 CFR § 1.8 together with the RCE and Response "certify[ing] that the [] Request for Continued Examination; Response (11 pages); and Payment by Credit Card are being transmitted to the United States Patent and Trademark Office via EFS-Web from the Pacific Time Zone on April 14, 2021." (Emphasis in original).)

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this 

Status of Claims
Claims 1-12, 14 and 21-26 are pending. 
In the submission filed on 04/14-15/21, claims 1, 2, 5-12 and 22-25 were amended, no claims were cancelled, and no claims were added. Claims 15-20 remain withdrawn in view of the restriction requirement.
Claims 1-12, 14 and 21-26 are rejected.

Response to Arguments
Regarding the claim objections
The objections to the claims have been overcome in view of Applicant's filed claim amendments.

Regarding the rejection under 35 U.S.C. 112
The previous rejections under 35 U.S.C. 112 have been in large part but not completely overcome in view of Applicant's 

Regarding Applicant's arguments with respect to the rejection under 35 U.S.C. 101:
Applicant's arguments have been fully considered but they are not persuasive.
Applicant presents argument at p. 10, paragraphs 2-4, of the Response. Applicant's argument is not clear. As best understood, Applicant is arguing that its claimed invention differs from Enzaldo, specifically, that the claimed invention does, and Enzaldo does not, perform adequate statistical analysis to permit human beings to perform efficient analysis in a certain manner. It is not clear in what way Applicant's invention is alleged to differ from Enzaldo, and it is not clear what this certain manner is. 
For example, Applicant says Enzaldo does not "identify risks in an effective way that enables trained human analysts to quickly and efficiently employ their training." Yet two sentences later, Applicant concedes that "after performing its analysis, [Enzaldo] can flag an agent for further tracking or apply new/different rules to particular agents." These actions 
Further, Applicant says that these actions of Enzaldo do "not involve distilling the vast amount of data down to a limited number of risks that can be addressed by an agent [sic, human analyst?]." However, since Enzaldo teaches determining and providing risk scores for different risk factors (see e.g., Figs. 9A, 9B) and performing further investigation/audit by a human analyst and generating SARs (see e.g., 0096, 0100), this statement of Applicant does not appear to be correct.
Continuing with Applicant's argument, Applicant says that its claimed invention "1) enable[s] a trained user to perform further analysis, and 2) receive[s] user observations that facilitate the analysis." (Response, p. 10, paragraph 3). As per above, e.g., Enzaldo 0096, 0100, it appears that Enzaldo also performs these actions, and so it is not understood how this statement of Applicant purports to distinguish over Enzaldo. 
To be sure, in this regard, Applicant says that its claimed invention "processes impossibly-huge amounts of data in a manner specifically tailored to" the above-mentioned items 1) and 2). Yet the amounts of data processed that are claimed by Applicant (viz., "millions of money transfers") are also taught by Enzaldo (e.g., 0004, "money transfer services organizations can process 
Applicant also argues (Response, p. 10, paragraph 3) that its claimed invention "impose[s] meaningful limits on the broad concept of using statistical risk analysis." In response, it is noted that the fact that an abstract idea is narrow does not render the idea non-abstract. 
In support of this argument (re 'meaningful limits'), Applicant reiterates that its claimed invention differs from Enzaldo and, as best understood, Applicant asserts that Enzaldo's invention would not infringe Applicant's claims if they were patented ("Since Enzaldo is free to employ a statistical risk analysis of money transfer agents"). This assertion of Applicant is not understood. Enzaldo is prior art to the claimed invention. By definition, prior art cannot infringe a later-issued patent. If it were posited that prior art taught the same thing as a later-issued patent, then in reality the later-issued patent would be invalid over, and infringe, the prior art. 
In short, Applicant's arguments with respect to 35 U.S.C. 101 are for the most part directed to distinguishing Applicant's invention over the prior art, Enzaldo. While such arguments might be used to support an argument for eligibility based on 
In addition, Applicant's argument is not persuasive on the point of distinguishing over Enzaldo. Applicant's claimed invention does not differ from Enzaldo, but is taught by Enzaldo. See discussion above and rejection under 35 U.S.C. 102 hereinbelow.
Finally, it is noted that Applicant's statement that "the claimed invention processes impossibly-huge amounts of data in a manner specifically tailored to …" on its face attests that Applicant's claimed invention is ineligible under 35 U.S.C. 101 for lack of utility, as the assertion that the invention can perform the impossible is not credible. MPEP 2104.IV.

Regarding Applicant's arguments with respect to the rejections under 35 U.S.C. 102 and 103:
Applicant's arguments have been fully considered but are moot or not persuasive. 
As best understood, Applicant presents two major arguments over Enzaldo. These arguments are addressed at I. and II. below.
I. First, Applicant argues that Enzaldo does not teach "… the first and second primary parameter risk scores each being a numeral" in the context of the claim.  
The Examiner disagrees and responds.
(A) Enzaldo teaches that the Z-score (risk score) is a numeral. E.g., 0083-0087:
A Z score is calculated using the following formula: 


    PNG
    media_image1.png
    42
    77
    media_image1.png
    Greyscale

where χ is the value to be standardized,
where μ is the mean of the population, and
where σ is the standard deviation of the population.
…
Thus, for this example, the Z score for fraud complaints for the given agent using the formula is:

    PNG
    media_image2.png
    42
    83
    media_image2.png
    Greyscale

As quoted above, Z=2, and 2 is a numeral.
Note Applicant appears to allege, in the following sentence, that Enzaldo's Z-scores cannot be the first and second primary parameter risk scores:
At least this limitation [step G] clearly distinguishes over Enzaldo's reliance on Z-scores, which are specific and unique calculations relative to the calculated mean. (Response, p. 8)

The argument apparently compacted in the foregoing sentence is not explained by Applicant and is not clear. For example, Applicant does not make clear how step G distinguishes over 
Note that the rest of the paragraph following the above-quoted sentence of Applicant merely alleges a putative advantage of a putative effect or result of the claimed invention relative to Enzaldo. Such advantage/effect/result is not claimed. Any structure/acts/ functionality allegedly underlying the alleged advantage/effect/ result is not seen to distinguish over Enzaldo.
(B) Enzaldo teaches that Z-scores may be equivalently formulated as percentiles, which are numerals.
(C) Enzaldo 0077, 0089 teaches that a numerical value may be used as a risk score instead of a Z-score.
In this regard, Applicant argues that Enzaldo's numerical values cannot teach the claimed risk scores in the context of the claim. Applicant's reasoning for this is not clear; Applicant does not indicate what particular claim language within step G (beyond "the first and second primary parameter risk scores each being a numeral") allegedly distinguishes over Enzaldo. 
In this regard, Applicant says there is no indication that Enzaldo's numbers 0-100 are based on the Z-score as they are a 
In addition, it is noted that Enzaldo 0116 explicitly says that aspects of different embodiments may be combined, etc.:
Moreover, while the various flows and processes described herein are described in a particular order for ease of description, unless the context dictates otherwise, various procedures may be reordered, added, and/or omitted in accordance with various embodiments of the invention. Moreover, the procedures described with respect to one method or process may be incorporated within other described methods or processes; likewise, system components described according to a particular structural architecture and/or with respect to one system may be organized in alternative structural architectures and/or incorporated within other described systems. Hence, while various embodiments may be described with (or without) certain features for ease of description and to illustrate exemplary features, the various components and/or features described herein with respect to a particular embodiment can be substituted, added, and/or subtracted to provide other embodiments, unless the context dictates otherwise.  

Thus, Enzaldo's teaching that a numerical value may be used as a risk score may be combined with Enzaldo's other teachings that teach the remainder of claim 1. See (D) below.

(D) Enzaldo 0089 teaches that a numerical value may be used as a risk score in addition to a Z-score. Per such teaching, Enzaldo's risk scores include numerals and hence again are numerals.
II. Second, Applicant argues that Enzaldo does not teach "… generating an agent alert for each outlier agent" and "for each agent alert generating a report …" in the context of the claim.
The Examiner disagrees and responds.
Applicant argues against Enzaldo 0100. The Examiner acknowledges that in 0100 SARs are discussed as a risk factor. Nonetheless, 0100 teaches that SARs are generated due to a transaction appearing suspicious based on data or circumstances thereof. Such data/circumstances include the agent, see e.g., Enzaldo, Figs. 9A, 9B, and 10. Accordingly, Enzaldo teaches that a SAR may be generated due to an outlier agent. The generation of a SAR is deemed to teach the generation of both an alert and a report aggregating the recited linking data.
Even if Enzaldo's teaching of the generation of a SAR due to an outlier agent occurs in the context of the discussion of 
In addition, Enzaldo 0096 teaches auditing of an outlier agent, which is deemed to teach the generation of both an alert and a report aggregating the recited linking data, and which again may be combined with the other teachings of Enzaldo that teach claim 1, as per Enzaldo 0116, as discussed above.
III. For the sake of completeness, it is noted that Applicant also argues:
As discussed previously, Enzaldo's arrangement produces an analysis that can be easily skewed and misleading. For example, a very-high Z-score in connection with only ONE risk factor out of many can skew the results to classify the corresponding agent as high-risk, while an agent having one very-low Z-score but multiple moderately-high Z-scores in multiple factors may escape such a high-risk classification, with the single very-low Z-score effectively masking the high scores. (Response, p. 8)

In the foregoing, Applicant again alleges that the claimed invention yields better results than Enzaldo. Such putative better result are not claimed. Any structure/acts/functionality allegedly underlying the alleged better results is not seen to distinguish over Enzaldo.

Examiner's Comments
Not Positively Recited
Claim 9 recites:
"wherein aggregating the primary parameter risk scores for each agent to define the agent risk score considers the weighting coefficient."
Claim 14 recites:
"wherein the grouping criterion considers each agent's geographic location, and agents located within a first geographic region are in the first group and agents located within a second geographic region are in the second group."
Claim 26 recites:
"wherein the report comprises … payors and/or remitters that have worked with the respective agent."
The recitation of the not positively recited use of the claimed invention does not serve to differentiate the claims from the prior art. See In re Wilder, 166 USPQ 545 (CCPA 1970).

Intended Use/Functional Language
Claim 1 recites:
"for each of a first plurality of the agents, … to calculate a plurality of primary risk parameter values for a selected analysis time period
"aggregating … to define an agent risk score for each agent;" 
Claim 11 recites:
"aggregating … to determine a secondary risk parameter result for each agent."
Claim 12 recites:
"for each agent … to determine whether the secondary risk parameter result meets the secondary risk criterion"
As per MPEP 2114.II: 
[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 

See also MPEP 2103.I.C.:
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. [For example:] 
(A) statements of intended use or field of use, including statements of purpose or intended use in the preamble,  
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" or "whereby" clauses,
(D) contingent limitations,
(E) printed matter, or
(F) terms with associated functional language.

Therefore, the above claim language, which is intended use/ functional language, does not limit the scope of the claim under the broadest reasonable interpretation.
Optional Language/Contingent Limitations
Claim 1 recites:
"for each primary risk parameter of each agent, assigning a first primary parameter risk score if the corresponding primary risk parameter value is within a first range of being a statistical outlier relative to like primary risk parameter values of other agents within the same group, and assigning a second primary parameter risk score if the corresponding primary risk parameter value is within a second range of being a statistical outlier relative to like primary risk parameter values of other agents within the same group, …." The method of claim 1 does not require that either of the above-noted assigning operations be performed.
Claim 5 recites:
"assigning a third primary parameter risk score if the corresponding primary risk parameter value is within a third range of being a statistical outlier relative to like primary risk parameter values of other agents within the same group, …." The method of claim 5 does not require that the above-noted operation be performed.
Claim 12 recites:
"modifying the agent risk score if the secondary risk parameter result meets the secondary risk." The method of claim 12 does not require that the above-noted operation be 
As per MPEP 2103.I.C.:
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. [For example:] 
(A) statements of intended use or field of use, including statements of purpose or intended use in the preamble,  
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" or "whereby" clauses,
(D) contingent limitations,
(E) printed matter, or
(F) terms with associated functional language.

As per MPEP 2111.04.II.
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.


Therefore, the above claim language, which is optional/ contingent limitations, does not limit the scope of the claim under the broadest reasonable interpretation to require both method steps.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12, 14 and 21-26 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to abstract ideas without significantly more. 
In the instant case, claim 1 is directed to a method or system "for performing agent risk analysis for a money transfer organization in which a plurality of agents collectively facilitate millions of money transfers from remitters to beneficiaries."
Claim 1 is directed to the abstract idea of "identifying high risk agents (of a money transfer organization) using statistical analysis of risk factors," which is grouped under "certain methods of organizing human activity," specifically, "fundamental economic practices or principles" and/or 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as "database" represent the use of a computer as a tool to perform an abstract idea and/or do no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate or implement) the acts of identifying high risk agents (of a money transfer organization) using statistical analysis of risk factors, specifically, as recited above.
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claim merely describes the concept of identifying high risk agents (of a money transfer organization) using statistical analysis of risk factors, specifically, as recited above, using computer technology (e.g., a database). Therefore, the use of these 
Hence, claim 1 is not patent eligible.
Dependent claims 2-12, 14 and 21-26 describe additional operations (claims 2, 5-12, 24, 25) and/or further detail of the data or abstract elements (claims 3-5, 14, 21-26) of the abstract idea of claim 1. Thus, the dependent claims further describe the abstract idea and the use of the processor or computer system to automate or implement the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea.

Claim Rejections - 35 USC § 112
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Lack of Algorithm
Claim 14 recites:
"wherein the grouping criterion considers each agent's geographic location," but the specification does not provide details on what this action ("considers") comprises or how it is performed.
Thus, with regard to the claimed subject matter indicated above, as per MPEP 2161.01.I: 
"the specification does not sufficiently describe how the function is performed or the result is achieved. … the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be [but is not] described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.

See also MPEP 2163.03.V.

35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8, 10 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear Scope
Claim 2 recites "The method of Claim 1 additionally comprising user input defining criteria for the outlier agent identification analysis being received by an agent analysis interface." Similarly, claim 6 recites "The method of Claim 5 additionally comprising a user input setting the first primary threshold number and the second primary threshold number being received by the agent analysis interface, and the agent analysis interface selecting each of the plurality of primary risk parameters from a list of potential primary risk parameters." Similarly, claim 7 recites "The method of Claim 3 additionally comprising a user input setting the first primary threshold number for a first one of the primary risk parameters being received by the agent analysis interface." These recitations as drafted amount on their face to apparatus limitations, not method limitations, while the claims are method claims. Such references to multiple statutory categories within a single 
Claim 3 recites "wherein the first range … comprises at or more than a first primary threshold number …." Similarly, claim 4 recites "wherein the second range … comprises at or more than a second primary threshold number …." The claim language in question appears to be missing words and does not make sense. 
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claims 3-8, 10 and 21-24 are (also) rejected by virtue of their dependency from a rejected base or intervening claim.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12, 14, 21-23, 25 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enzaldo et al. (U.S. Patent Application Publication Number 2013/0132275 A1), hereafter Enzaldo, or alternatively under 35 U.S.C. 103 as being unpatentable over Enzaldo et al. (U.S. Patent Application Publication Number 2013/0132275 A1).

Regarding Claim 1 
Enzaldo teaches:
(step A) processing millions of money transfers in which each of the plurality of agents interacts with a plurality of remitters and/or a plurality of beneficiaries; (0004, 0008, 0028, 0037-0039, 0044, 0049, 0068, 0071, 0076)
(step B) storing data concerning each of the money transfers in a transactions database; (0010, 0031, 0043 (transaction database 114), 0044, 0045, 0092, 0093)
(step C) performing an outlier agent identification analysis, comprising: (Step C comprises the following steps D-L and accordingly is taught by the prior art that teaches the following steps D-L)
(step D) identifying a plurality primary risk parameters; 
(step E) for each of a first plurality of the agents, aggregating data from the transactions database and using the aggregated data to calculate a plurality of primary risk parameter values for a selected analysis time period, each primary risk parameter value corresponding to a respective one of the primary risk parameters; (Fig. 8, steps 810, 812, and 814, 0028, 0093, 0099 and as per steps G  and H, below)
(step F) applying a grouping criterion to each of the first plurality of the agents and, based on the grouping criterion, identifying a first group of agents and a second group of agents; (0094; 0095; 0032)  
(step G) for each primary risk parameter, generating a primary risk statistical distribution for the respective primary risk parameter values within each group, and identifying a disposition of each primary risk parameter value of each agent within the respective primary risk statistical distribution; (Fig. 8, step 814, 0030, 0082-0089)
(step H) for each primary risk parameter of each agent, assigning a first primary parameter risk score if the corresponding primary risk parameter value is within a first range of being a statistical outlier relative to like primary risk parameter values of other agents within the same group, and assigning a second primary parameter risk score if the corresponding primary risk parameter value is within a second  range of being a statistical outlier relative to like primary risk parameter values of other agents within the same group, the first and second primary parameter risk scores each being a numeral; (As per and further to step G, above: Fig. 8, step 814, 0030, 0082-0089, 0109-0111 (see table), 0077, 0116)
(step I) aggregating the primary parameter risk scores for each agent to define an agent risk score for each agent; (Further to steps G and H, above: Fig. 8, step 820, Fig. 9b (Composite Score), 0030, 0082-0089, 0090, 0108)
(step J) generating an agent risk score statistical distribution of agent risk scores within the same group, and identifying a disposition of the agent risk score of each agent within the agent risk score statistical distribution; (Further to steps G-I, above: Fig. 8, step 824, 0109)
(step K) in view of the agent risk score statistical distribution, identifying outlier agent risk scores as agent risk scores that meet or exceed a threshold outlier status relative to other agent risk scores in the agent risk score statistical distribution; and (Further to steps G-J, above: Fig. 8, step 830, 0109)
(step L) identifying each agent having an outlier agent risk score as an outlier agent and generating an agent alert for each outlier agent; 
(step M) for each agent alert generating a report aggregating a linking data from the transaction database concerning the respective outlier agent; (Fig. 7, step 726, 0096, 0100, 0116)
(step N) for each agent alert, receiving user observations about the respective outlier agent; and (As per and further to step M, above)
(step O) saving the linking data concerning each agent alert and user observations received in each agent alert. (As per and further to steps L-N, above; Fig. 7, step 726)
As an alternative to relying on Enzaldo 0116 for portions of steps L-O (see Response to Arguments, above), the teachings of Enzaldo in question may be combined with the other teachings of Enzaldo cited as a combination of different embodiments. Such combination would be obvious in view of Enzaldo 0116 and KSR (Combining prior art elements according to known methods to yield predictable results). MPEP 2143.I.A.

Regarding Claim 2
Enzaldo teaches the limitations of base claim 1 as set forth above. Enzaldo further teaches: 
user input defining criteria for the outlier agent identification analysis being received by an agent analysis interface. (0051 input device 220 (agent analysis interface); 0033, 0063-0064)
Regarding Claim 3
Enzaldo teaches the limitations of base claim 1 and intervening claim 2 as set forth above. Enzaldo further teaches:
wherein the first range of being a statistical outlier relative to like primary risk parameter values of other agents within the same group comprises at or more than a first primary threshold number of standard deviations from a mean of the corresponding primary risk statistical distribution. (As per/further to claim 1, step H, above, 0030, 0082-0089, 0109)

Regarding Claim 4
Enzaldo teaches the limitations of base claim 1 and intervening claims 2 and 3 as set forth above. Enzaldo further teaches:
wherein the second range of being a statistical outlier relative to like primary risk parameter values of other agents within the same group comprises at or more than a second primary threshold number but less than the first primary threshold number of standard deviations from the mean of the corresponding primary risk statistical distribution. (As per and further to claim 3, above; 0109-0111 (see table)) 

Regarding Claim 5
Enzaldo teaches the limitations of base claim 1 and 
assigning a third primary parameter risk score if the corresponding primary risk parameter value is within a third range of being a statistical outlier relative to like primary risk parameter values of other agents within the same group, wherein the third range extends less than the second primary threshold number of standard deviations from the mean of the corresponding primary risk statistical distribution. (As per claim 4, above)

Regarding Claim 6 
Enzaldo teaches the limitations of base claim 1 and intervening claims 2-5 as set forth above. Enzaldo further teaches:
a user input setting the first primary threshold number and the second primary threshold number being received by the agent analysis interface, and the agent analysis interface selecting each of the plurality of primary risk parameters from a list of potential primary risk parameters. (As per claim 2, above (agent analysis interface); as per claims 3 and 4, above (setting the first primary threshold number and the second primary threshold number); 0093, 0099-0107, Figs. 9A, 9B and 10)
Regarding Claim 7
Enzaldo teaches the limitations of base claim 1 and intervening claims 2 and 3 as set forth above. Enzaldo further teaches:
a user input setting the first primary threshold number for a first one of the primary risk parameters being received by the agent analysis interface. (As per claim 3, above (setting the first primary threshold number for a first one of the primary risk parameters); as per claim 2, above (agent analysis interface))

Regarding Claim 8
Enzaldo teaches the limitations of base claim 1 and intervening claims 2-6 as set forth above. Enzaldo further teaches:
setting the first primary threshold number so that about 5% of the primary risk parameter values within an agent group corresponding to the first one of the primary risk parameters are assigned the first risk score. (0109, 0111)

Regarding Claim 9
Enzaldo teaches the limitations of base claim 1 as set forth above. Enzaldo further teaches:
applying a weighting coefficient to each of the plurality of primary risk parameters, and wherein aggregating the primary parameter risk scores for each agent to define the agent risk score considers the weighting coefficient. (Fig. 8, 820, 0090, 0108)

Regarding Claim 10
Enzaldo teaches the limitations of base claim 1 and intervening claim 8 as set forth above. Enzaldo further teaches:
assigning the weighting coefficient to each of the plurality of primary risk parameters via the agent analysis interface. (As per claim 9, above (assigning the weighting coefficient to each of the plurality of primary risk parameters) and claim 2, above (via the agent analysis interface))

Regarding Claim 11
Enzaldo teaches the limitations of base claim 1 as set forth above. Enzaldo further teaches:
aggregating secondary data from the transactions database for the selected analysis time period to determine a secondary risk parameter result for each agent. (Fig. 8, 822, 0090, 0108 multiplier is secondary risk parameter; 0112 alternatively, suddenness of increase in risk (indicated as but one example of a variety of other rules and processing logic that could be secondary risk parameter; 0033, 0114 alternatively, residual risk is secondary risk parameter)

Regarding Claim 12
Enzaldo teaches the limitations of base claim 1 and intervening claim 11 as set forth above. Enzaldo further teaches:
for each agent comparing the secondary risk parameter result to a secondary risk criterion saved on a system to determine whether the secondary risk parameter result meets the secondary risk criterion, and modifying the agent risk score if the secondary risk parameter result meets the secondary risk criterion. (As per claim 11, above)

Regarding Claim 14
Enzaldo teaches the limitations of base claim 1 as set forth above. Enzaldo further teaches:
wherein the grouping criterion considers each agent's geographic location, and agents located within a first geographic region are in the first group and agents located within a second geographic region are in the second group. (As per claim 1, step F, above)


Regarding Claim 21
Enzaldo teaches the limitations of base claim 1 and intervening claim 6 as set forth above. Enzaldo further teaches:
wherein the first primary parameter risk score corresponds to a high risk, the second primary parameter risk score corresponds to a medium risk, and the third primary parameter risk score corresponds to a low risk. (0077)

Regarding Claim 22
Enzaldo teaches the limitations of base claim 1 and intervening claims 2-6 and 21 as set forth above. Enzaldo further teaches:
wherein the first and second primary parameter risk scores are both positive. (0077, 0089)

Regarding Claim 23
Enzaldo teaches the limitations of base claim 1 and intervening claims 2-6 and 21 as set forth above. Enzaldo further teaches:
wherein the first, second and third primary parameter risk scores are all positive. (As per claim 22, above)

Regarding Claim 25
Enzaldo teaches the limitations of base claim 1 as set 
for each agent alert automatically generating the report, and wherein the report includes the primary parameter risk score assigned to the respective agent for each respective primary risk parameter. (As per claim 1, step L, 0100)

Regarding Claim 26
Enzaldo teaches the limitations of base claim 1 and intervening claim 25 as set forth above. Enzaldo further teaches:
wherein the report comprises a statistical analysis of transaction data concerning payors and/or remitters that have worked with the respective agent. (As per claim 1, step L, 0100)

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Enzaldo et al. (U.S. Patent Application Publication Number 2013/0132275 A1), hereafter Enzaldo, in view of Chen (U.S. Patent Application Publication No. 2017/0193514 A1).

Regarding Claim 24
Enzaldo teaches the limitations of base claim 1 and intervening claim 22 as set forth above.

applying a weighting coefficient to each of the plurality of primary risk parameters, … (As per claims 9 and 10)
Enzaldo does not explicitly disclose but, in analogous art, Chen teaches:
… and wherein the weighting coefficients add up to 1 so that the agent risk score for each agent lies between or includes the first and third primary parameter risk scores. (0048-0051, Tables 5A, 5B, 5C, 6)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Enzaldo's system and methods of risk assessment for money transfer transactions, by incorporating therein these teachings of Chen regarding weighting coefficients adding up to 1, because this is a known way to normalize data, which provides more transparent and readily comprehensible results and in turn promotes more efficient and accurate monitoring of transactions, which is needed, in view of the large volume of transactions, to prevent money laundering. See Chen, 0006, 0007.

Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DWP/
Examiner, Art Unit 3692

/ERIC T WONG/Primary Examiner, Art Unit 3692